DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

           ZAVEN KAZANDJIAN and MARIE KAZANDJIAN,
                         Appellants,

                                    v.

DAVID VASTOLA, D.O. and YOUR GOOD HEALTH MEDICAL GROUP,
                  P.A. a Florida corporation,
                          Appellees.

                              No. 4D17-3494

                          [February 14, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    David    E.    French,    Judge;   L.T.    Case    No.
502015CA005637XXXXMB.

    Amy D. Shield and Roger Levine of Shield & Levine, P.A., Boca Raton,
for appellant.

   Dinah Stein, Mark Hicks and Amanda Forti of Hicks, Porter, Ebenfeld
& Stein, P.A., Miami, for appellees.

PER CURIAM.

  Affirmed.

GROSS, CONNER and FORST, JJ., concur.


                          *          *          *

  Not final until disposition of timely filed motion for rehearing.